IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 2, 2009
                                     No. 08-31105
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JESUS WENCES-ADAME

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CR-71-1


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
       Jesus Wences-Adame (“Wences”) appeals his conviction following a bench
trial for assaulting a federal officer, a violation of 18 U.S.C. § 111. He argues
that § 111 does not apply to his conduct in assaulting an Emergency Medical
Technician (EMT) employed by the West Baton Rouge Parish Detention Center,
which had contracted with the United States Department of Justice,
Immigration and Naturalization Service, as predecessor to Bureau of
Immigration and Customs Enforcement (ICE), Office of Detention and Removal

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-31105

Operations, and Border Patrol, to hold federal detainees pending their removal.
Wences’s argument is unavailing in light of United States v. Jacquez-Beltran,
326 F.3d 661, 663 (5th Cir. 2003).
      AFFIRMED.




                                      2